999 F.2d 544
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Fernando Nino ANDRADE, Defendant-Appellant.
No. 90-50036.
United States Court of Appeals, Ninth Circuit.
Submitted May 21, 1993.*Decided July 27, 1993.

Before KILKENNY, SNEED and FERGUSON, Circuit Judges.

ORDER

1
Andrade appeals from his conviction and sentence following entry of a guilty plea to conspiring to possess and distribute cocaine in violation of 21 U.S.C. §§ 841(a)(1) and 846.   The appeal is untimely, see Fed.R.App.P. 4(b), and no unique circumstances exist to warrant the exercise of jurisdiction over this appeal.**   See United States v. Prairie Pharmacy, Inc., 921 F.2d 211, 213-14 (9th Cir.1990);   Pratt v. McCarthy, 850 F.2d 590, 592 (9th Cir.1988), reh'g denied, 878 F.2d 331 (1989).


2
Accordingly, this appeal is DISMISSED as untimely.   We leave to Andrade whatever remedies he may have available under 28 U.S.C. § 2255.



*
 We note that counsel for Andrade in the instant appeal is not the same attorney who represented him before the district court and is not responsible for the untimely notice of appeal


**
 This case is appropriate for submission on the briefs and without oral argument per Fed.R.App.P. 34(a) and 9th Cir.R. 34-4